DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.
Applicant’s election without traverse of Species B, claims 14-20, in the reply is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “steps of the method are performed”. It is unclear which
specific steps are being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniche (PGPub 2016/0097023) in view of Robillard (PGPub 2013/0045300) and Mancosky (PGPub 2016/0289619).
Re Claim 14, Peniche discloses a method of producing bottles of a distilled spirit that employ in-bottle finishing, comprising: placing a distilled spirit in bottles (para. 15-16); placing a wood piece in each of the bottles (para. 15-16); and sealing the bottles, wherein the bottles include the distilled spirit and the wood piece (para. 15-16, 18; note in para. 16: “The portion of the new wood or used whiskey barrel may be located in the bottle during bottling”).  	Peniche does not disclose each of the wood pieces have been rested in a non-alcoholic liquid. However, Robillard teaches wood pieces are rested in a flavor enhancer before being added to a bottle with a spirit for aging (para. 55). Further, Mancosky teaches non-alcoholic liquid flavor enhancers for spirits such as coffee or chocolate (para. 28). It would be obvious to one of ordinary skill in the art to rest the wood pieces in non-alcoholic liquid, as taught by Robillard and Mancosky, for the purpose of adding a distinct and desirable flavor to the spirit in order to create a desired flavor profile using known techniques.
Re Claim 15, Peniche discloses resting the bottle after the sealing for a designated amount of time that corresponds to exhaustion of the wood piece within the bottle of the distilled spirit (para. 16; inherently after sealing the bottle and as the bottle sits exhaustion of the wood piece will occur). 
Re Claim 17, as best understood, Peniche discloses steps of the method are performed by a manufacturer for commercial distribution of the in-bottle finishing bottles (para. 15-16). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniche in view of Robillard and Mancosky, as applied to claim 15, in further view of Karasch (US 7,357,069).
Re Claim 16, Peniche discloses the distilled spirit is whiskey or bourbon (para. 16, 23) but is silent to the wood piece is a wood spire. However, Karasch teaches a wood piece 105 is a wood spire shape (Fig. 1; Col. 4, line 65 – Col. 5, line 30). It would be obvious to one of ordinary skill in the art to utilize a wood spire, as taught by Karasch, for the purpose of utilizing a simple to manufacture shape (col. 5, lines 10-15) as well as a shape with optimized surface area for faster penetration and treatment of a spirit (col. 6, lines 1-5).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniche in view of Robillard and Mancosky, as applied to claim 14, in further view of Miller (US 2,025,470).
Re Claim 18, Peniche does not specifically disclose labeling the bottles with a label that identifies a flavor profile. However, Miller teaches placing a label on the bottle, wherein the label corresponds to volume, proof, producer and other information deemed desirable to convey to purchaser of the alcoholic beverage (page 1, lines 30-50). It would be apparent to incorporate flavor profile such that the consumer is made aware of what the product contains. Therefore, it would be obvious to one of ordinary skill in the art to utilize a label with such information, as taught by Miller, for the purpose of providing pertinent information to the consumer and since it is common in the art to use labels on spirits as to the flavor profile.
Re Claim 19, Peniche discloses the flavor profile is based on a combination of at least two of a type of wood, a toast level, a char level, and the non-alcoholic liquid (para. 22-27). 
Re Claim 20, Peniche/Robillard/Mancosky discloses the non-alcoholic liquid is coffee (as discussed above for claim 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726